

114 HR 5871 IH: Spearfish Canyon and Bismarck Lake Land Exchange Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5871IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mrs. Noem introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for a land exchange involving certain National Forest System land in the State of South
			 Dakota, and for other purposes.
	
 1.Short titleThis Act may be cited as the Spearfish Canyon and Bismarck Lake Land Exchange Act. 2.DefinitionsIn this Act:
 (1)Federal landThe term Federal land means— (A)the approximately 1,468 acres of land (including any improvements to the land) in the Forest that is—
 (i)known as the Spearfish Canyon Area; and (ii)generally depicted on the map described in paragraph (3)(A); and
 (B)the approximately 524 acres of land (including any improvements to the land) in the Forest that is— (i)known as the Bismarck Lake Area; and
 (ii)generally depicted on the map described in paragraph (3)(B). (2)ForestThe term Forest means the Black Hills National Forest in the State.
 (3)MapsThe term Maps means each of— (A)the map entitled Spearfish Canyon Area Federal Land and dated June 8, 2016;
 (B)the map entitled Bismarck Lake Area Federal Land and dated June 8, 2016; (C)the map entitled Lyman County Non-Federal Land and dated June 8, 2016;
 (D)the map entitled Pennington County Non-Federal Land and dated June 8, 2016; and (E)the map entitled Lawrence County Non-Federal Land and dated June 8, 2016.
 (4)Non-Federal landThe term non-Federal land means the 4 parcels of land, comprising approximately 1,954 acres, as depicted on the maps described in subparagraphs (C), (D), and (E) of paragraph (3).
 (5)SecretaryThe term Secretary means the Secretary of Agriculture. (6)StateThe term State means the State of South Dakota.
			3.Land exchange, Black Hills National Forest, South Dakota
 (a)Land exchange requiredIf the State conveys to the Secretary all right, title, and interest of the State in and to the non-Federal land, the Secretary shall convey to the State all right, title, and interest of the United States in and to the Federal land.
			(b)Appraisals
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary and the State shall select an appraiser to conduct appraisals of the Federal land and non-Federal land.
				(2)Requirements
 (A)In generalExcept as provided in subparagraph (B), an appraisal required under this subsection shall be conducted in accordance with nationally recognized appraisal standards, including—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)the Uniform Standards of Professional Appraisal Practice.
 (B)Agricultural valueThe value of the Federal land and non-Federal land shall be determined based on the agricultural value of the Federal land and non-Federal land to be exchanged.
					(c)Equal value exchange
 (1)In generalThe value of the Federal land and non-Federal land to be exchanged under subsection (a) shall— (A)be equal; or
 (B)be equalized in accordance with this subsection. (2)Surplus of Federal landIf the final appraised value of the Federal land exceeds the final appraised value of the non-Federal land, the State shall—
 (A)convey additional non-Federal land in the State to the Secretary, consistent with the requirements of this Act;
 (B)make a cash payment to the Secretary; or (C)use a combination of the methods described in subparagraphs (A) and (B), as agreed to by the Secretary and the State.
 (3)Surplus of non-Federal landIf the final appraised value of the non-Federal land exceeds the final appraised value of the Federal land, parcels of the non-Federal land may be excluded from the exchange in sufficient quantity to result in an equal value exchange.
				(d)Survey; Administrative Costs
 (1)In generalThe exact acreage and legal description of the land to be exchanged under subsection (a) shall be determined by a survey satisfactory to the Secretary.
 (2)CostsThe costs of the survey and any administrative costs relating to the land exchange shall be paid by the State.
				(e)NEPA compliance
 (1)Deadline for completionNot later than 1 year after the date on which the State offers to convey the non-Federal land to the Secretary under subsection (a), the Secretary shall complete any environmental analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the land exchange carried out under this section.
 (2)CostsThe costs of any environmental analysis under this subsection shall be paid by the Secretary. (f)Additional terms and conditionsThe land exchange under subsection (a) shall be subject to any additional terms and conditions that the Secretary and the State may agree on.
			4.Management of non-Federal and Federal land
 (a)In generalThe non-Federal land acquired by the Secretary under section 3 shall be— (1)added to, and administered as part of, the Forest; and
 (2)managed in accordance with the laws (including regulations) applicable to the National Forest System.
 (b)Grazing on non-Federal landIf the non-Federal land exchanged under this Act is subject to a lease, permit, or contract for the grazing of domestic livestock in effect on the date of acquisition of the non-Federal land, the Secretary shall allow the grazing to continue subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements.
 (c)Condition on use of Federal landAs a condition of the land exchange under this Act, the Federal land acquired by the State under section 3 shall be managed by the State for public recreation uses and the conservation of natural resources.
			5.Maps
 (a)AvailabilityThe Maps shall be on file and available for public inspection in the Office of the Forest Supervisor of the Forest.
 (b)CorrectionsWith the agreement of the State, the Secretary may make technical corrections to the Maps and legal descriptions of the Federal land and non-Federal land to be exchanged under this section.
			